       Case 4:18-cv-00474-ALM Document 826 Filed 08/25/20 Page 1 of 3 PageID #: 56937
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                               SHERMAN DIVISION

                                              DATE: 8/25/2020

DISTRICT JUDGE                                        COURT REPORTER: Chris Beckham
Amos L. Mazzant, III                                  COURTROOM DEPUTY: Keary Conrad
  Innovation Sciences, Inc.
                                                                4:18-CV-474
  v.

  Amazon.Com, Inc.


  ATTORNEYS FOR PLAINTIFF                                 ATTORNEYS FOR DEFENDANT
  Don Jackson, James Berquist, Walter Davis, Jr.,         Deron Dacus, Dave Hadden, Saina Shamilov
  Gregory Krauss, Lisa Blue (Counsel),Paul Malouf         (Counsel), Fred Torok (Amazon representative)
  (Technology)                                            Robert Winant (paralegal) and Brian Patterson
                                                          (Technology)

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES: Jury trial (Day 2)
 8:10 a.m.     Court is in session. Court notes appearance of parties.

 8:11 a.m.     Court hears argument from counsel regarding witness Shriver. Parties discuss exhibits. Parties
               discuss deposition testimony regarding McAlexander. Parties discuss stipulated priority date.
 8:35 a.m.     Jury seated.

 8:38 a.m.     Counsel, Don Jackson begins opening statement.

 9:19 a.m.     Counsel, Deron Dacus begins opening statement.

 10:00 a.m.    Court excuses jury for 15 minute break.

 10:01 a.m.    Court recess for 15 minutes.

 10:18 a.m.    Court re-convenes. Parties discuss notebooks.

 10:19 a.m.    Jury seated.

 10:20 a.m.    Court explains notebooks to jury. Court advises the notebooks will be provided to the jury
               after lunch.
    Case 4:18-cv-00474-ALM Document 826 Filed 08/25/20 Page 2 of 3 PageID #: 56938
     CASE NO. 4:18-CV-474 ALM         DATE: 8/25/2020
     PAGE 2 - PROCEEDINGS CONTINUED:




10:21 a.m.   Amazon counsel invokes the rule. Witnesses are asked to leave the courtroom.

10:22 a.m.   Counsel, Don Jackson calls Joseph C. McAlexander, III

10:22 a.m.   Witness, Joseph C. McAlexander, III placed under oath.

10:23 a.m.   Counsel, Don Jackson begins direct examination of Joseph C. McAlexander, III

10:28 a.m.   Counsel, Don Jackson refers witness, Joseph C. McAlexander, III to Plaintiff’s Exhibit 1.

10:29 a.m.   Counsel, Don Jackson refers witness, Joseph C. McAlexander, III to Plaintiff’s Exhibit 2.

10:29 a.m.   Counsel, Don Jackson refers witness, Joseph C. McAlexander, III to Plaintiff’s Exhibit 3.

10:33 a.m.   Counsel, Don Jackson refers witness, Joseph C. McAlexander, III to Plaintiff’s Exhibit 20 for
             purposes of the witness. Not admitting exhibit at this time.
10:44 a.m.   Counsel offers Joseph C. McAlexander as an expert witness with respect to computerized
             communication. No objection. Court recognizes McAlexander as an expert.
10:48 a.m.   Counsel, Don Jackson refers witness, Joseph C. McAlexander, III to Plaintiff’s Exhibit 1.

11:10 a.m.   Counsel, Don Jackson refers witness, Joseph C. McAlexander, III to Figure 16.

11:13 a.m.   Counsel, Don Jackson requests the Court allow Joseph C. McAlexander to use his prepared
             slides for demonstrative purposes only. Court allows slides for demonstrative purposes.
11:59 a.m.   Court excuses jury for lunch.

12:01 p.m.   Court in recess until 1:00 pm.

1:10 p.m.    Jury seated.

1:10 p.m.    Counsel, Don Jackson continues direct examination of witness, Joseph C. McAlexander, III.

3:02 p.m.    Court excused jury recess for 15 minute break.

3:03 p.m.    Court adjourned for 15 minutes.
    Case 4:18-cv-00474-ALM Document 826 Filed 08/25/20 Page 3 of 3 PageID #: 56939
     CASE NO. 4:18-CV-474 ALM         DATE: 8/25/2020
     PAGE 3 - PROCEEDINGS CONTINUED:




3:22 p.m.   Court reconvenes. Jury seated.

3:23 p.m.   Counsel, Don Jackson continues direct examination of witness, Joseph C. McAlexander, III.

5:21 p.m.   Court releases jury until 8:30 am tomorrow.

5:22 p.m.   Court hears argument from counsel regarding objection to testimony of McAlexander and
            report.
5:27 p.m.   Counsel, Deron Dacus questions the Court regarding 50(a) motions. Court asks the Parties to
            confer with the other side regarding proceeding.
5:28 p.m.   Many Plaintiffs exhibits were referenced by Joseph C. McAlexander as having been reviewed
            in preparation of his demonstrative. Counsel will confer and present a list of those exhibits to
            the Courtroom Deputy tomorrow prior to Court beginning.
5:30 p.m.   Court adjourned.


                                                  DAVID O'TOOLE, CLERK

                                                  BY   : Keary Conrad
                                                          Courtroom Deputy Clerk
